Judge MARQUEZ
dissenting.
The majority holds that a dump truck with an attached snowblade, when being used as a snowplow, is not a motor vehicle for purposes of the waiver provision of § 24-10-106(l)(a), C.R.S. (1988 Repl.Vol. 10A), the Governmental Immunity Act. I disagree and, therefore, respectfully dissent.
Our supreme court has held that one of the basic purposes of the Governmental Immunity Act is to permit a person to seek redress for personal injuries caused by a public entity. State v. Moldovan, 842 P.2d 220 (Colo.1992). Accordingly, the state’s immunity created by the Act (but not the exceptions to immunity) must be strictly construed. State v. Moldovan, supra; Kittinger v. City of Colorado Springs, 872 P.2d 1265 (Colo.App.1993).
As pertinent here, the Governmental Immunity Act provides that sovereign immunity is waived by a public entity in an action for injuries resulting from the operation of a motor vehicle owned by the public entity and operated by its employee in the course of employment. Section 24-10-106(l)(a), C.R.S. (1988 Repl.Vol. 10A). Further, this court has previously held that the General Assembly’s intent in enacting § 24-10-106(l)(a) was to waive the defense of sovereign immunity for injuries arising from automobile accidents caused by the negligent operation of government-owned motor vehicles. See Bain v. Town of Avon, 820 P.2d 1133 (Colo.App.1991).
Because the term “motor vehicle” has not been defined in the Act, in Bain v. Town of Avon, supra, we applied the following definition from § 42-1-102(46), C.R.S. (1984 Repl. Vol. 17):
[A]ny self-propelled vehicle which is designed primarily for travel on the public highways and which is generally and commonly used to transport persons and property over the public highways.
Thus, in Bain, we concluded that a backhoe with a maximum speed of 15 miles per hour, no cargo area, and no space for transporting passengers was not a “motor vehicle” for purposes of the Act. Similarly, in Bertrand v. Board of County Commissioners, 857 P.2d 477 (Colo.App.1992), a division of this court held that a road grader was not a “motor vehicle” within the waiver provision of the Act.
Here, however, it was undisputed that defendant’s snowplow vehicle was actually a modified dump truck with bucket seats, used for hauling sand and other materials and capable of traveling at highway speeds of 50 miles per hour. It was also undisputed that the truck’s detachable snowblade could be removed in less than ten minutes and that the truck was commonly used to haul cargo upon public highways when it was not in use as a snowplow. Finally, it was undisputed that, at the time of the collision, the snowplow vehicle was hauling sand to be deposited on the highway surface.
Under these circumstances, I would conclude that the particular vehicle which collided with plaintiffs automobile was a “motor vehicle” within the waiver provision of § 24-10-106(l)(a). Accordingly, I would further conclude that defendant’s sovereign immunity had been statutorily waived.